Citation Nr: 1632343	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for retrocalcaneal spurs, to include as secondary to service-connected pes planus.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1980 to December 1984.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In her August 2012 substantive appeal, the Veteran requested a hearing before the Board; however, she subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In February 2015, the Board denied service connection for a sleep disorder, granted service connection for asthma, and remanded the issues of entitlement to higher evaluations for tension headaches and allergic rhinitis.  The Board also remanded the claims for service connection for sinusitis, a low back condition, bilateral pes planus, and retrocalcaneal spurs.  In March 2015 and May 2015 rating decisions, the RO granted service connection for asthma, bilateral pes planus, sinusitis, and a lumbar strain.  The AOJ's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, these matters are no longer on appeal, and no further consideration is necessary.  

In December 2015, the Board granted service connection for depression, granted a 10 percent evaluation for allergic rhinitis, and denied an evaluation in excess of 10 percent for tension headaches.  The Board remanded the issue of entitlement to service connection for retrocalcaneal spurs for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran was previously represented by a private attorney; however, in April 2016, the Veteran withdrew that representation.  Subsequently, in August 2016, the Veteran appointed the National Association for Black Veterans as her representative.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems. 


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw her appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or her authorized representative.  38 C.F.R. § 20.204 (2015).   

In April 2016, the Veteran submitted a signed statement requesting that the current appeal and any outstanding claims be withdrawn.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


